Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to the Office Action including Double Patenting mailed December 30, 2020, the Applicant submitted Terminal Disclaimer filed on 03/02/21.

        Allowable Subject Matter
Claims 2-18 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 2, 10 and 14, the present invention from the present application discloses a printing system in which “the first circuitry of the server being configured to, receive log data from each of the plurality of apparatuses, generate a prediction model for predicting at least one occurrence of at least one abnormal state of the plurality of apparatuses based on the log data, and transmit the prediction model to the plurality of apparatuses; and the second circuitry of each of the apparatus being configured to, transmit the log data to the server, receive the prediction model from the server, and predict an occurrence of the at least one abnormal state of the apparatus based on the received prediction model” which is allowable in combination with the other claimed limitations.
The closest prior art such as Srivastava et al. (US P. No. 2016/0065428) and Fujisawa (US P. No. 2017/0269891), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.




	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Srivastava et al. (US P. No. 2016/0065428) discloses analysis server may determine that network devices have a particular usage pattern, that network devices have a particular connectivity pattern, that network devices generate particular application data, etc. Analysis server may compare current network information with the determined normal behavior patterns in order to detect anomalous network devices and/or to predict abnormal behavior of network devices before the abnormal behavior occurs.
	Fujisawa (US P. No. 2017/0269891) discloses a message display module, via the console unit, presents various kinds of settings regarding printing to a user, and displays to a user of the printer a status or a history of printing that is received from a print processing module or a print log management module. The print log management module manages a print history.




	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 19, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672